DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/646,953.
Currently, claims 1-14 and 16 are pending and examined. 
Claim 15 has been cancelled. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/10/2021; 2/26/2021; 3/22/2021; and 9/10/2021 are being considered by the examiner.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required. Note, the abstract from the WO 2019/057486 format is unacceptable. 
Claim Objections
Claims 1-14 and 16 are objected to because of the following informalities: a phrase “manoeuvring” should be read -- maneuvering --.  Appropriate correction is required. Claims 2-14 and 16 depending upon the objected claim 1 are also objected. Claim 14, line 1; having the same issues is also objected. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of the transmission mechanism in claims 14 and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 9, a citation “which” is confusing and indefinite because it is not clear if “which” referring to which structure? Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 4,679,451 to Nakamura.
Re claim 1: Nakamura discloses a manipulator for controlling a locking function and a manoeuvring function of an access member rotatably coupled to a frame, the manipulator comprising: an actuator 2 (Fig. 1) configured to provide a substantially linear first actuating movement in a first direction and a substantially linear second actuating movement in a second direction (see Abstract and col. 1, line 11), opposite to the first direction; a latch bolt (wherein near 3 points to) functionally coupled to the actuator 2, the latch bolt arranged to move to an unlocking position in response to the first actuating movement of the actuator in the first direction and arranged to move to a locking position in response to the second actuation movement of the actuator 2 in the second direction; and a 
Re claim 2: wherein the first direction and the second direction are substantially horizontal (Fig. 1). 
Re claim 3: wherein the actuator 2 comprises a rotatable lead screw 4.
Re claim 4: wherein the actuator 2 comprises an electric motor 5a arranged to rotate the lead screw 4.
Re claim 5: wherein the actuator 2 comprises a driven latch member 11 rigidly connected to, or integrally formed with, the latch bolt and wherein the driven latch member 11 engaged with the lead screw 4. 
Re claim 6: wherein the transmission mechanism 13 comprises a rod (near 13) arranged to move in the first direction response to movement of the actuator 2 in the first direction and arranged to move in the second direction in response to movement of the actuator 2 in the second direction.
Re claim 8: wherein the transmission mechanism 13 further comprises a hinge mechanism (near 14 points to in Fig. 2) configured to transmit a movement of the rod in the first direction to an opening movement of the access member.
Re claim 9: further comprising a tube (wherein 2 points to) in which components of the manipulator are arranged.
Re claim 10: wherein the transmission mechanism 13 is configured to transmit the second actuating movement in the second direction provided by the actuator a closing movement of the access member.
Alternatively, claim(s) 1, 11-12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 5,804,938 to Richmond et al. (‘Richmond’).

Re claim 14: Richmond discloses a method of controlling a locking function and a maneuvering function of an access member 10 rotatably coupled to a frame 12, the method comprising providing a manipulator 20 (see rejection of the claim 1 above); driving the actuator 46 to provide the substantially linear first actuating movement in the first direction such that the latch bolt (wherein near 52 points to) moves from the locking position to the unlocking position, transmitting the first actuating movement in the first direction provided by the actuator 46 to the opening movement of the access member 10 by means of the transmission mechanism 38; and driving the actuator 46 to provide the substantially linear second actuating movement in the second direction, opposite to the first direction such that the latch bolt moves from the unlocking position to the locking position.   
Re claim 16: further comprising driving the actuator 46 to provide the substantially linear second actuating movement in the second direction and transmitting the second actuating movement in the second direction provided by the actuator 46 to closing movement of the access member 10 by means of the transmission mechanism 38. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 4,679,451 to Nakamura.
Re claim 7: Nakamura discloses basic structures for the claimed invention as stated above but does not disclose expressly wherein the transmission mechanism further comprises an elastic element. However, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to select materials, e.g. elastic, for the transmission mechanism in order to provide the manipulator lightweight and corrosion free.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses manipulator, which including the hinge mechanism comprises a first arm and a second arm rotatably connected to the first arm, wherein the first arm is rotatably connected to the frame and the second arm is rotatably connected to the access member and wherein the second arm is guided in a slot in the frame as set forth in the claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale